DETAILED ACTION
Claims status
In response to the amendment on 02/23/2021, claims 1-9 and 21-37 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:  (See MPEP Ch. 2141)
a)	Determining the scope and contents of the prior art;
b)	Ascertaining the differences between the prior art and the claims in issue;
c)	Resolving the level of ordinary skill in the pertinent art; and
d)	Evaluating evidence of secondary considerations for indicating obviousness or nonobviousness.

Claims 1-5, 8-9, 21-25, and 28-37 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pub. No. US 2013/0201975 A1 published on Aug. 8, 2013) in view of Harrison et al. (US 2014/0036810 A1), and further in view of Rajagopal et al. (US 2017/0188391 A1).
Regarding claim 1; Chen discloses a method for wireless communication, comprising: 
decoding, by a user equipment (UE), a control channel transmission (See Fig. 6: see step 602: determining a decoding candidate for Enhanced-Physical Downlink Control Channel (EPDCCH) by the UE from a Base Station or Legacy device; ¶. [0075] and claim 1) of a safety message (See Figs. 1-2s: sending data messages based on observing interference and avoiding interference that degrade performance on both down link and uplink. Note: the type of message avoiding interference that degrade the transmission is a type of connection safety message under the BRI; ¶. [0007 and 0042])  in a radio frequency spectrum band designated for safety message (See Fig. 2: operating on a range of frequency band; ¶. [0044]) for a vehicle-to- everything (V2X) system (See Fig. 1: Chen’s invention is based on Mobile/Vehicle Communications, i.e., mobile/vehicle network communications system, Mobile Broadband and E-UTRA Universal Mobile Telecom System. The UE may also be referred to a terminal or mobile station. Since the UE is called mobile station, it is moveable in the sense of moving vehicle, i.e., inside/outside of the vehicle; ¶. [0024] and ¶. [0031], Lines 1-5) during a first portion of a time period (See Figs. 2 and 6; Decoding candidate of E-PDCCH in a subframe, i.e., first portion of time period; ¶. [0075], and see also ¶. [0033] for a frame structure having multiple subframes in milliseconds duration) from a legacy different from the UE (See Fig. 7: at step 700, the Base Station, i.e., legacy device, to transmit EPDCCH for decoding candidates; ¶. [0084]), wherein the control channel transmission indicates which resource block of the time period are allocated to the legacy device; (See Figs. 5-6: In existing wireless communications systems (e.g., so called “legacy” LTE Rel-8/9/10 systems), PDCCH is located in the first several symbols of an LTE subframe. The PDCCH is generally distributed across the entire bandwidth of the subframe and is time division multiplexed with PDSCH. In other words, the subframe is effectively divided into a control region and a data region, and the PDCCH occupies the first several symbols of the control region. Note: the divided multiple subframes are the divided time periods or portions. ¶. [0050 and 0051])
identifying, based on the decoding, (See Fig. 6: determining whether or not the resources corresponding to the one E-PDCCH decoding candidate collides with resources used for transmission; ¶. [0075]) a pool of resource blocks (RBs) (See Figs. 4 and 6: decoding candidate, E-PDCCH includes multiple resources and resource blocks; ¶. [0086-0087]) that are available for a second portion of the time period (See Figs. 6-7: the BS selects at least one decoding candidate if resources corresponding to the candidate do not collide with the resources used for transmitting at least one of the PSS, SSS, or PBCH in the subframe, i.e., time frame; ¶. [0085], Lines 1-7. Since the BS selects the collision free decoding candidate resources, one of skilled in the art would have analyzed that the resources are selected from the available pool of resource blocks. See also ¶. [0086 and 0087] for resource blocks. Note, both PSS and SSS could be analyzed as the signals being allocated at first and second portion of the time periods); and 
selecting a subset of RBs (See Fig. 7: step 704 selecting one of the EPDCCH decoding candidate based on determining that the candidate do not collide with the resources used for transmitting; ¶. [0085], Lines 1-5, and see also figures 2a and 4 for having multiple resource elements/blocks in each subframe of the channel. See ¶. [0053] and [0081]) from the available pool of RBs (See Fig. 2: the number of resource elements are available in each symbol period. The PDCCH to select from the available resource element groups (REGs); ¶. [0037], Lines 1-4 and 14-17) for a transmission during a second portion of the time period (See Fig. 7: at step 706, determining resources of decoding candidate collision and transmitting EPDCCH based on the selected EPDCCH decoding candidate: See ¶. [0084] and ¶. [0085]. Since the EPDCCH candidate is transmitted after being selected at different time, an ordinary skilled in the art would have considered that the transmission is occurred during a second portion of the time period).
Even though, Chen discloses the method of decoding Enhanced-Physical DL Control Channel (EPDCCH) in a wireless communications network, Chen doesn’t explicitly describes the control channel transmission indicating which resource blocks of the time period are allocated to the legacy device.
However, Harrison further teaches the method wherein the control channel transmission to indicate which resource blocks of the time period are allocated to the legacy device (See Figs. 2-4: the control information received at the UE, i.e., legacy device, have a resource indicator for mapping/allocating a first offset/portion of the DCI and the second offset/portion of the DCI resources, i.e., offset or portion are analyzed as time period. See Harrison’s Abstract; and ¶. [0048]).

Even though, Chen discloses the method of decoding Enhanced-Physical DL Control Channel (EPDCCH) in a wireless communications network, neither Chen nor Harrison describes a vehicle involving network, i.e., vehicle-to-everything (V2X) system.
However, Rajagopal from the same or similar fields of endeavor further discloses a method wherein implementing a vehicle involving network, i.e., vehicle-to-everything (V2X) system (See Figs. 4-5 and 8-9: the vehicle user equipment (UE) for collision avoidance in a V2X network: ¶. [0030] and ¶. [0117]). Rajagopal further discusses channel transmission of a safety message in a vehicle involving network, i.e., vehicle-to-everything (V2X) system between vehicles and an infrastructure node to provide cellular connectivity to control and safety vehicular traffic and services by providing safety and control messages. See Rajagopal’s Figs. 4-5 and 8-9: providing safety and control messages to vehicles: ¶. [0030] and ¶. [0117].
Rajagopal further teaches that V2X services may operate in shared frequency spectrum for safety messages such as 5.9 GHz and may need to co-exist with other technologies. Dedicated short range communications (DSRC) is a short to medium range communications service using 5.9 GHz that supports both public safety and private operations in roadside to vehicle and vehicle to vehicle communication environments. See ¶. [0137].
[Examiner’s Note: Rajagopal’s invention is from the same field of endeavor because the invention primarily discusses LTE V2X communication network that is used implement many kinds of services that are complementary to the primary communication network or provide new services based on the flexibility of the network topology. See ¶. [0117]]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide that implementing a vehicle involving network, i.e., vehicle-to-everything (V2X) system as taught by Rajagopal to have incorporated in the system of Chen, so that it would not only develop an improved 5G or pre-5G communication system but also enhance the collision avoidance mechanism for V2V communications. Rajagopal: ¶. [0071] and ¶. [0148].
[Office’s Note: Because of the alternative claim language such as “at least in part”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 2; Chen in view of Rajagopal discloses the method further comprising: monitoring a plurality of channels during the first portion of the time period (Chen: See Fig. 6: determining multiple channels including EPDCCH and PBCH in the subframe at S604. ¶. [0075]), the channels associated with control channel transmissions (Chen: See Fig. 6: Broadcast channel associated with EPDCCH control channel; ¶. [0075]); and decoding the one or more control channels based on the monitoring (Chen: See Fig. 6: at 606 for processing the decoding candidate; ¶. [0075]).

Regarding claim 3; Chen discloses the method comprising: determining, based on the decoding (See Figs. 4-6: the decoding candidate EPDCCH; ¶. [0072]), a time and frequency resources allocated for data transmissions (See Figs. 2-4: allocated resource elements and symbols, i.e., time and frequency resources; ¶. [0062]) scheduled for the legacy device during the time period (See Fig. 2: The synchronization signals may be used by UEs for cell detection and acquisition. The eNB may send a Physical Broadcast Channel (PBCH) in symbol periods 0 to 3 in slot 1 of subframe 0. The PBCH may carry certain system information. ¶. [0034]) and at least one subsequent time period (Chen: See Fig. 2; the number of symbol periods (M) used for control channels, where M may be equal to 1, 2, or 3 and may change from subframe to subframe. ¶. [0035]); and identifying the pool of RBs based on the determining (See Figs. 4-6: using resource blocks allowed the decoding candidate EPDCCH; ¶. [0072]).

Regarding claim 4; Chen discloses the method comprising: identifying, based on the decoding (See Figs. 4-6: the decoding candidate EPDCCH; ¶. [0072]), an ordered list of available RBs for the pool of RBs (See Figs. 4-6: using resource blocks allowed the decoding candidate EPDCCH; ¶. [0072]); and selecting, according to the ordered list, the subset of RBs (See Figs. 6-7: he BS may select at least one of the EPDCCH decoding candidates based on the determination. At 706, the BS transmits an EPDCCH on the selected EPDCCH decoding candidate; ¶. [0084]).

Regarding claim 5; Chen in view of Rajagopal discloses the method comprising: selecting, according to a random selection scheme (Rajagopal: using simple random resource selection. ¶. [0122]), the subset of RBs (Chen: See Fig. 2: the number of resource elements are available in each symbol period. The PDCCH to select from the available resource element groups (REGs); ¶. [0037], Lines 1-4 and 14-17).

Regarding claim 8; Chen discloses the method wherein: the transmission during the second portion of the time period (See Fig. 7: at step 706, determining resources of decoding candidate collision and transmitting EPDCCH based on the selected EPDCCH decoding candidate: See ¶. [0084] and ¶. [0085]. Since the EPDCCH candidate is transmitted after being selected at different time, an ordinary skilled in the art would have considered that the transmission is occurred during a second portion of the time period) comprises a broadcast transmission (Chen: transmission of Broadcast Channel (PBCH); ¶. [0008]). [Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 9; Chen in view of Rajagopal discloses the method wherein: the transmission during the second portion of the time period comprises a vehicle- to-everything (V2X) transmission (See Figs. 4-5 and 8-9: the vehicle user equipment (UE) for collision avoidance in a V2X network: ¶. [0030] and ¶. [0117]).

Regarding claim 21; Chen discloses an apparatus for wireless communication (See Fig. 3), comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and operable, when executed by the processor (See Fig. 3: Processor and TX/RX transceivers), to cause the apparatus to:
decode a control channel transmission (See Fig. 6: see step 602: determining a decoding candidate for Enhanced-Physical Downlink Control Channel (EPDCCH); ¶. [0075]) of a safety message (See Figs. 1-2s: sending data messages based on observing interference and avoiding interference that degrade performance on both down link and uplink. Note: the type of message avoiding interference that degrade the transmission is a type of safety message under the BRI; ¶. [0007 and 0042]) in a radio frequency spectrum band designated for safety message (See Fig. 2: operating on a range of frequency band; ¶. [0044]) for a vehicle-to- everything (V2X) system (See Fig. 1: Chen’s invention is based on Mobile/Vehicle Communications, i.e., mobile/vehicle network communications system, Mobile Broadband and E-UTRA Universal Mobile Telecom System. The UE may also be referred to a terminal or mobile station. Since the UE is called mobile station, it is moveable in the sense of moving vehicle, i.e., inside/outside of the vehicle; ¶. [0024] and ¶. [0031], Lines 1-5) during a first portion of a time period (See Figs. 2 and 6; Decoding candidate of E-PDCCH in a subframe, i.e., first portion of time period; ¶. [0075], and see also ¶. [0033] for a frame structure having multiple subframes in milliseconds duration) from a legacy (See Fig. 7: at step 700, the Base Station, i.e., legacy device, to transmit EPDCCH for decoding candidates; ¶. [0084]), wherein the control channel transmission indicates which resource block of the time period are allocated to the legacy device; (See Figs. 5-6: In existing wireless communications systems (e.g., so called “legacy” LTE Rel-8/9/10 systems), PDCCH is located in the first several symbols of an LTE subframe. The PDCCH is generally distributed across the entire bandwidth of the subframe and is time division multiplexed with PDSCH. In other words, the subframe is effectively divided into a control region and a data region, and the PDCCH occupies the first several symbols of the control region. ¶. [0050 and 0051])
identify, based on the decoding, (See Fig. 6: determining whether or not the resources corresponding to the one E-PDCCH decoding candidate collides with resources used for transmission; ¶. [0075]) a pool of resource blocks (RBs) (See Figs. 4 and 6: decoding candidate, E-PDCCH includes multiple resources and resource blocks; ¶. [0086-0087]) that are available for a second portion of the time period (See Figs. 6-7: the BS selects at least one decoding candidate if resources corresponding to the candidate do not collide with the resources used for transmitting at least one of the PSS, SSS, or PBCH in the subframe, i.e., time frame; ¶. [0085], Lines 1-7. Since the BS selects the collision free decoding candidate resources, one of skilled in the art would have analyzed that the resources are selected from the available pool of resource blocks. See also ¶. [0086 and 0087] for resource blocks. Note, both PSS and SSS could be analyzed as the signals being allocated at first and second portion of the time periods); and 
select a subset of RBs (See Fig. 7: step 704 selecting one of the EPDCCH decoding candidate based on determining that the candidate do not collide with the resources used for transmitting; ¶. [0085], Lines 1-5, and see also figures 2a and 4 for having multiple resource elements/blocks in each subframe of the channel. See ¶. [0053] and [0081]) from the available pool of RBs (See Fig. 2: the number of resource elements are available in each symbol period. The PDCCH to select from the available resource element groups (REGs); ¶. [0037], Lines 1-4 and 14-17) for a transmission during a second portion of the time period (See Fig. 7: at step 706, determining resources of decoding candidate collision and transmitting EPDCCH based on the selected EPDCCH decoding candidate: See ¶. [0084] and ¶. [0085]. Since the EPDCCH candidate is transmitted after being selected at different time, an ordinary skilled in the art would have considered that the transmission is occurred during a second portion of the time period).
Even though, Chen discloses the method of decoding Enhanced-Physical DL Control Channel (EPDCCH) in a wireless communications network, Chen doesn’t explicitly describes the control channel transmission indicating which resource blocks of the time period are allocated to the legacy device.
However, Harrison further teaches the method wherein the control channel transmission to indicate which resource blocks of the time period are allocated to the legacy device (See Figs. 2-4: the control information received at the UE, i.e., legacy device, have a resource indicator for mapping/allocating a first offset/portion of the DCI and the second offset/portion of the DCI resources, i.e., offset or portion are analyzed as time period. See Harrison’s Abstract; and ¶. [0048]).
The rationale of combining is that Harrison’s method of indicating the resource block allocations could apparently be implemented in to Chen’s conventional method of resource allocations for enhanced PDCCH resources between UE and eNB, and the motivation is to provide improving spectral efficiency for ePDCCH and PUCCH resource allocation efficiency. See Harrison’s ¶. [0087] and [0092].
Even though, Chen discloses the method of decoding Enhanced-Physical DL Control Channel (EPDCCH) in a wireless communications network, neither Chen nor Harrison describes a vehicle involving network, i.e., vehicle-to-everything (V2X) system.
Rajagopal from the same or similar fields of endeavor further discloses a method wherein implementing a vehicle involving network, i.e., vehicle-to-everything (V2X) system (See Figs. 4-5 and 8-9: the vehicle user equipment (UE) for collision avoidance in a V2X network: ¶. [0030] and ¶. [0117]). Rajagopal further discuss channel transmission of a safety message in a vehicle involving network, i.e., vehicle-to-everything (V2X) system between vehicles and an infrastructure node to provide cellular connectivity to control and safety vehicular traffic and services by providing safety and control messages. See Rajagopal’s Figs. 4-5 and 8-9: providing safety and control messages to vehicles: ¶. [0030] and ¶. [0117].
[Examiner’s Note: Rajagopal’s invention is from the same field of endeavor because the invention primarily discusses LTE V2X communication network that is used implement many kinds of services that are complementary to the primary communication network or provide new services based on the flexibility of the network topology. See ¶. [0117]]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide that implementing a vehicle involving network, i.e., vehicle-to-everything (V2X) system as taught by Rajagopal to have incorporated in the system of Chen, so that it would not only develop an improved 5G or pre-5G communication system but also enhance the collision avoidance mechanism for V2V communications. Rajagopal: ¶. [0071] and ¶. [0148].
 [Office’s Note: Because of the alternative claim language such as “at least in part”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 22; Chen in view of Rajagopal discloses the apparatus wherein the instructions are executable by the processor configured for: monitoring a plurality of channels during the first portion of the time period (Chen: See Fig. 6: determining multiple channels including EPDCCH and PBCH in the subframe at S604. ¶. [0075]), the channels associated with control channel transmissions (Chen: See Fig. 6: Broadcast channel associated with EPDCCH control channel; ¶. [0075]); and decoding the one or more control channels based on the monitoring (Chen: See Fig. 6: at 606 for processing the decoding candidate; ¶. [0075]).

Chen in view of Rajagopal discloses the apparatus wherein the instructions are executable by the processor configured for: determining, based on the decoding (See Figs. 4-6: the decoding candidate EPDCCH; ¶. [0072]), a time and frequency resources allocated for data transmissions (See Figs. 2-4: allocated resource elements and symbols, i.e., time and frequency resources; ¶. [0062]) scheduled for the legacy device during the time period and at least one subsequent time period (Chen: See Fig. 2; the number of symbol periods (M) used for control channels, where M may be equal to 1, 2, or 3 and may change from subframe to subframe. ¶. [0035]); and identifying the pool of RBs based on the determining (See Figs. 4-6: using resource blocks allowed the decoding candidate EPDCCH; ¶. [0072]).

Regarding claim 24; Chen in view of Rajagopal discloses the apparatus wherein the instructions are executable by the processor configured for: identifying, based on the decoding (See Figs. 4-6: the decoding candidate EPDCCH; ¶. [0072]), an ordered list of available RBs for the pool of RBs (See Figs. 4-6: using resource blocks allowed the decoding candidate EPDCCH; ¶. [0072]); and selecting, according to the ordered list, the subset of RBs (See Figs. 6-7: he BS may select at least one of the EPDCCH decoding candidates based on the determination. At 706, the BS transmits an EPDCCH on the selected EPDCCH decoding candidate; ¶. [0084]).

Regarding claim 25; Chen in view of Rajagopal discloses the apparatus wherein the instructions are executable by the processor configured for: selecting, according to a random selection scheme (Rajagopal: using simple random resource selection. ¶. [0122]), the subset of RBs (See Fig. 2: the number of resource elements are available in each symbol period. The PDCCH to select from the available resource element groups (REGs); ¶. [0037], Lines 1-4 and 14-17).
Chen discloses the apparatus wherein: the transmission during the second portion of the time period (See Fig. 7: at step 706, determining resources of decoding candidate collision and transmitting EPDCCH based on the selected EPDCCH decoding candidate: See ¶. [0084] and ¶. [0085]. Since the EPDCCH candidate is transmitted after being selected at different time, an ordinary skilled in the art would have considered that the transmission is occurred during a second portion of the time period) comprises a broadcast transmission (Chen: transmission of Broadcast Channel (PBCH); ¶. [0008]). [Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 29; Chen in view of Rajagopal discloses the apparatus wherein: the transmission during the second portion of the time period comprises a vehicle- to-everything (V2X) transmission (See Figs. 4-5 and 8-9: the vehicle user equipment (UE) for collision avoidance in a V2X network: ¶. [0030] and ¶. [0117]).

Claims 6-7 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pub. No. US 2013/0201975 A1 published on Aug. 8, 2013) in view of Rajagopal et al. (US 2017/0188391 A1) and further in view of Nory et al. (US 9,197,387 B2).
Regarding claim 6; Chen in view of Rajagopal discloses the method comprising: allocating, based on a user equipment (UE) identifier and a RB index (Chen: See Figs. 2-4: allocating EPDCCH resource blocks (RBs); ¶. [0068]), the RBs in the pool of RBs (Chen: See Fig. 2: the number of resource elements are available in each symbol period. The PDCCH to select from the available resource element groups (REGs); ¶. [0037], Lines 1-4 and 14-17); and selecting, according to the allocating, the subset of RBs (Chen: See Fig. 7: step 704 selecting one of the EPDCCH decoding candidate based on determining that the candidate do not collide with the resources used for transmitting; ¶. [0085], Lines 1-5, and see also figures 2a and 4 for having multiple resource elements/blocks in each subframe of the channel. See ¶. [0053] and [0081]).
Neither Chen nor Rajagopal explicitly discusses hashing the resource blocks (RBs).
However, Nory discloses using hash function of Resource Block(s). (See Nory’s claim 1, figure 8, and Col. 12, Lines 16-21).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide using hash function of Resource Block(s) as taught by Nory to have incorporated in the system of Chen, so that it would provide an improved resource efficiency. Nory: Col. 3, Lines 57-62.

Regarding claim 7; Chen in view of Rajagopal discloses the method comprising: selecting the subset of RBs (Chen: See Fig. 7: step 704 selecting one of the EPDCCH decoding candidate based on determining that the candidate do not collide with the resources used for transmitting; ¶. [0085], Lines 1-5, and see also figures 2a and 4 for having multiple resource elements/blocks in each subframe of the channel. See ¶. [0053] and [0081]) according to an ordered list of the RBs (Chen: See Figs. 2-4: The EPDCCH region may consist of multiple contiguous or non-contiguous Resource Blocks (RBs), i.e., ordered RBs, and may occupy a subset of OFDM symbols within those RBs; ¶. [0051]) in the pool of RBs (Chen: See Fig. 2: the number of resource elements are available in each symbol period. The PDCCH to select from the available resource element groups (REGs); ¶. [0037], Lines 1-4 and 14-17), a random selection scheme (Rajagopal: using simple random resource selection. ¶. [0122]), a RB index (Chen: See Figs. 2-4: The EPDCCH region may consist of multiple contiguous or non-contiguous Resource Blocks (RBs), i.e., ordered RBs, and may occupy a subset of OFDM symbols within those RBs; ¶. [0051]) hashed to a user equipment (UE) identifier.
Chen nor Rajagopal explicitly discusses hashing the resource blocks (RBs).
However, Nory discloses using hash function of Resource Block(s). (See Nory’s claim 1, figure 8, and Col. 12, Lines 16-21).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide using hash function of Resource Block(s) as taught by Nory to have incorporated in the system of Chen, so that it would provide an improved resource efficiency. Nory: Col. 3, Lines 57-62.

Regarding claim 26; Chen in view of Rajagopal discloses the apparatus wherein the instructions are executable by the processor configured for: allocating, based on a user equipment (UE) identifier and a RB index (Chen: See Figs. 2-4: allocating EPDCCH resource blocks (RBs); ¶. [0068]), the RBs in the pool of RBs (Chen: See Fig. 2: the number of resource elements are available in each symbol period. The PDCCH to select from the available resource element groups (REGs); ¶. [0037], Lines 1-4 and 14-17); and selecting, according to the allocating, the subset of RBs (Chen: See Fig. 7: step 704 selecting one of the EPDCCH decoding candidate based on determining that the candidate do not collide with the resources used for transmitting; ¶. [0085], Lines 1-5, and see also figures 2a and 4 for having multiple resource elements/blocks in each subframe of the channel. See ¶. [0053] and [0081]).
Neither Chen nor Rajagopal explicitly discusses hashing the resource blocks (RBs).
However, Nory discloses using hash function of Resource Block(s). (See Nory’s claim 1, figure 8, and Col. 12, Lines 16-21).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide using hash function of Resource Nory to have incorporated in the system of Chen, so that it would provide an improved resource efficiency. Nory: Col. 3, Lines 57-62.

Regarding claim 27; Chen in view of Rajagopal discloses the apparatus wherein the instructions are executable by the processor configured for: selecting the subset of RBs (Chen: See Fig. 7: step 704 selecting one of the EPDCCH decoding candidate based on determining that the candidate do not collide with the resources used for transmitting; ¶. [0085], Lines 1-5, and see also figures 2a and 4 for having multiple resource elements/blocks in each subframe of the channel. See ¶. [0053] and [0081]) according to an ordered list of the RBs (Chen: See Figs. 2-4: The EPDCCH region may consist of multiple contiguous or non-contiguous Resource Blocks (RBs), i.e., ordered RBs, and may occupy a subset of OFDM symbols within those RBs; ¶. [0051]) in the pool of RBs (Chen: See Fig. 2: the number of resource elements are available in each symbol period. The PDCCH to select from the available resource element groups (REGs); ¶. [0037], Lines 1-4 and 14-17), a random selection scheme (Rajagopal: using simple random resource selection. ¶. [0122]), a RB index (Chen: See Figs. 2-4: The EPDCCH region may consist of multiple contiguous or non-contiguous Resource Blocks (RBs), i.e., ordered RBs, and may occupy a subset of OFDM symbols within those RBs; ¶. [0051]) hashed to a user equipment (UE) identifier.
Neither Chen nor Rajagopal explicitly discusses hashing the resource blocks (RBs).
However, Nory discloses using hash function of Resource Block(s). (See Nory’s claim 1, figure 8, and Col. 12, Lines 16-21).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide using hash function of Resource Block(s) as taught by Nory to have incorporated in the system of Chen, so that it would provide an improved resource efficiency. Nory: Col. 3, Lines 57-62.
Chen in view of Rajagopal discloses the method wherein the safety message is related to traffic in the V2X system including traffic signaling (Rajagopal: Vehicular traffic communication; ¶. [00117).

Regarding claim 31; Chen in view of Rajagopal discloses the method wherein the control channel transmission is transmitted over a basic safety message (BSM) channel (Rajagopal: Safety of vehicular traffic connection; ¶. [0117]).

Regarding claim 32; Chen in view of Rajagopal discloses the method of claim 1, wherein the safety message is transmitted outside of a basic safety message (BSM) channel (Rajagopal: Safety of vehicular traffic connection; ¶. [0117]).

Regarding claim 33; Chen discloses the apparatus wherein the pool of available resource blocks includes all resource blocks that are unallocated for wireless transmissions by the legacy device during the time period (Chen: A UE may be assigned resource blocks in the control section to transmit control information to an eNB. The UE may also be assigned resource blocks in the data section to transmit data to the eNB. The UE may transmit control information in a Physical Uplink Control Channel (PUCCH) 210 a, 210 b on the assigned resource blocks in the control section. The UE may transmit only data or both data and control information in a Physical Uplink Shared Channel (PUSCH) 220 a, 220 b on the assigned resource blocks in the data section. ¶. [0040]).

Chen in view of Rajagopal discloses the apparatus wherein the safety message is related to traffic in the V2X system including traffic signaling (Rajagopal: Vehicular traffic communication; ¶. [00117).

Regarding claim 35; Chen in view of Rajagopal discloses the apparatus wherein the control channel transmission is transmitted over a basic safety message (BSM) channel (Rajagopal: Safety of vehicular traffic connection; ¶. [0117]).

Regarding claim 36; Chen in view of Rajagopal discloses the apparatus of claim 1, wherein the safety message is transmitted outside of a basic safety message (BSM) channel (Rajagopal: Safety of vehicular traffic connection; ¶. [0117]).

Regarding claim 37; Chen discloses the method wherein the pool of available resource blocks includes all resource blocks that are unallocated for wireless transmissions by the legacy device during the time period (Chen: A UE may be assigned resource blocks in the control section to transmit control information to an eNB. The UE may also be assigned resource blocks in the data section to transmit data to the eNB. The UE may transmit control information in a Physical Uplink Control Channel (PUCCH) 210 a, 210 b on the assigned resource blocks in the control section. The UE may transmit only data or both data and control information in a Physical Uplink Shared Channel (PUSCH) 220 a, 220 b on the assigned resource blocks in the data section. ¶. [0040]).


Response to Arguments
In response to the amendment as filed on 02/23/2021, thus, Applicant’s arguments with respect to claims 1-9 and 21-37 have been considered but they are not persuasive.
Arguments:
Applicant argued that “decoding, by a user equipment (UE), a control channel transmission in a radio frequency spectrum band designated for safety message for a vehicle-to- everything (V2X) system during a first portion of a time period from a legacy device different from the UE, wherein the control channel transmission indicates which resource block of the time period are allocated to the legacy device,”.
Examiner’s response:
In response to the above argument, Examiner respectfully disagrees. The cited prior art “Chen et al.” clearly teaches the method of decoding resource  candidate for Enhanced Physical Downlink Control Channel (EPDCCH) in a subframe received from the BS; determining whether or not the resources corresponding to the at least one EPDCCH decoding candidate can potentially collide with resources used for transmitting at least one of a Primary Synchronization Signal (PSS), Secondary Synchronization Signal (SSS) or a Physical Broadcast Channel (PBCH) in the subframe; and processing the at least one EPDCCH decoding candidate based on the determination of potential resource collision. See Chen’s claim 1. The decoding candidates for EPDCCH in subframes are received from the BS. Applying under the BRI, the BS could be reasonably analyzed as a type of legacy device being different from the UE. Chen further teaches the mobile/vehicle communication system using Mobile Broadband and E-UTRA Universal Mobile Telecom System. The UE may also be referred to a terminal or mobile station. Since the UE is called mobile station, it is moveable in the sense of moving vehicle, i.e., inside/outside of the 

Arguments:
Applicant further argued that Chen fails to teach “a control channel transmission of a safety message in a radio frequency spectrum band designated for safety messages”.
Examiner’s response:
Examiner further disagrees because Chen teaches the method of communication in a dominant interference scenario may be supported by having different frequency bands. A frequency band is a range of frequencies that may be used for communication and may be given by (i) a center frequency and a bandwidth or (ii) a lower frequency and an upper frequency. A frequency band may also be referred to as a band, a frequency channel, etc. The frequency bands for different eNBs may be selected such that a UE can communicate with a weaker eNB in a dominant interference scenario while allowing a strong eNB to communicate with its UEs. Thus, those of ordinary skilled in the art would have simply analyzed that a band with multiple frequencies is a type of frequency spectrum.

Arguments
Applicant further argued that Chen doesn’t teach “a control transmission of a safety message”. 
Examiner’s response:
In response to the argument, first of all, Applicant fails to define the type of “Safety Message” properly. No further discussion of the term “safety message” has been made throughout the claimed disclosure. Thus, applying under the broadest reasonable interpretations (BRI) 

Arguments:
Applicant further argued that Chen in view of Rajagopal fails to teach “identifying, based on decoding, a pool of resource blocks (RBs) that are available for the time period”. 
Examiner’s response:

Rajagopal from the same or similar fields of endeavor further discloses a method wherein implementing a vehicle involving network, i.e., vehicle-to-everything (V2X) system (See Figs. 4-5 and 8-9: the vehicle user equipment (UE) for collision avoidance in a V2X network: ¶. [0030] and ¶. [0117]). The motivation is not only to develop an improved 5G or pre-5G communication system but also to enhance the collision avoidance mechanism for V2V communications. Rajagopal: ¶. [0071] and ¶. [0148]. Therefore, it is very clear that the Office Action thoroughly considered the control channel transmission of a safety message.
In view of the above reasoning, Chen in view of Rajagopal successfully teaches each and every limitation of the claimed elements. As a consequence, the combined teaching also renders the rest of the dependent claims. Thus, the Examiner believes that all the rejections shall be sustained.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAI AUNG/
Primary Examiner, Art Unit 2416